            Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 1 of 30


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA

10
         JOSE TRUJILLO,                                             Case No. 1:21-cv-00342-NONE-SAB
11
                         Plaintiff,                                 FINDINGS AND RECOMMENDATIONS
12                                                                  RECOMMENDING DENYING
                v.                                                  PLAINTIFF’S MOTION FOR DEFAULT
13                                                                  JUDGMENT WITHOUT PREJUDICE
         HARSARB, INC., et al.,
14                                                                  (ECF No. 12)
                         Defendants.
15                                                                  OBJECTIONS DUE WITHIN FOURTEEN
                                                                    DAYS
16

17                                                               I.

18                                                    INTRODUCTION

19             Currently before the Court is Plaintiff Jose Trujillo’s (“Plaintiff”) motion for default
                                                 1
20 judgment filed on July 16, 2021. (ECF No. 12.) On August 25, 2021, the Court held a hearing

21 on the motion for default judgment, at which no appearances were made on behalf of Defendants

22 Harsarb, Inc., dba A1 Step & Save (“Harsarb Inc.”), and Harsarb Firm, LLC (“Harsarb Firm”)

23 (“Defendants”). Having considered the moving papers, the declarations and exhibits attached

24 thereto, arguments and non-appearance at the August 25, 2021 hearing, as well as the Court’s

25 file, the Court issues the following findings and recommendations recommending denying

26 Plaintiff’s motion for default judgment without prejudice for inadequate service.
27
     1
         All references to pagination of specific documents pertain to those as indicated on the upper right corners via the
28 CM/ECF electronic court docketing system.


                                                                1
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 2 of 30


 1                                                   II.

 2                                           BACKGROUND

 3          A.     Procedural History

 4          Plaintiff filed this action on March 5, 2021. (ECF No. 1.) On April 29, 2021, executed

 5 summonses were filed with the Court which proffer that Defendants were served on March 31,

 6 2021. (ECF Nos. 4, 5.)

 7          Defendants have not filed answers, any responsive pleading, or otherwise appeared in this

 8 action. On May 14, 2021, Plaintiff filed a request for entry of default against Defendants. (ECF

 9 No. 8.) On May 14, 2021, default was entered against both Defendants. (ECF Nos. 9, 10.) On

10 July 16, 2021, Plaintiff file the motion for default judgment that is currently before the Court.

11 (ECF No. 8.) On August 25, 2021, the Court held a hearing via videoconference, with the

12 courtroom open to the public. Counsel Tanya E. Moore appeared via video on behalf of

13 Plaintiff. Nobody appeared on behalf of Defendants in person nor on the public access telephone

14 line, despite the courtroom being open to the public.

15          B.     Plaintiff’s Allegations in the Operative Complaint

16          Plaintiff brings this action against Defendants alleging violation of the Americans with

17 Disabilities Act of 1990, 42 U.S.C. § 12181, et seq., as amended by the ADA Amendments Act

18 of 2008 (P.L. 110-325) (the “ADA”), and California’s Unruh Civil Rights Act, California Civil

19 Code § 51, et seq. (the “Unruh Act”). (Compl., ECF No. 1; Pl.’s Mem. P. & A. Supp. Mot.
20 Default J. (“Mem.”), ECF No. 12-1.) Plaintiff alleges that he is substantially limited in his

21 ability to walk, uses a wheelchair or cane for mobility, and also has substantially limited hearing.

22 (Compl. ¶ 8.) As a result, Plaintiff claims he is physically disabled as defined by all applicable

23 California and United States laws, and is a member of the public whose rights are protected by

24 such laws. (Id.)

25          Defendants own, operate, and/or lease A1 Step & Save, located at 403 North Mercey

26 Springs Road, Los Banos, California 93635 (the “Facility”). (Compl. ¶¶ 1, 7.) The Facility is
27 open to the public, intended for non-residential use, its operation affects commerce, and thus the

28 Facility is a public accommodation as defined by the applicable laws. (Compl. ¶ 9.) Plaintiff


                                                     2
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 3 of 30


 1 frequently travels to where the Facility is located and visited the Facility on or about January 17,

 2 2021, to purchase fuel for his vehicle. (Compl. ¶ 10.) During his visit to the Facility, Plaintiff

 3 encountered several barriers (both physical and intangible) that interfered with, if not outright

 4 denied, Plaintiff’s ability to use and enjoy the goods, services, privileges, and accommodations

 5 offered at the Facility. (Id.)

 6          First, Plaintiff claims he could not find a designated fuel pump, then parked at the closest

 7 pump to the store entrance and honked several times for fueling assistance, but no one came out.

 8 (Id.) Plaintiff observed that the pavement around the fuel pump and along the path of travel to

 9 the store entrance was uneven with large cracks and gaps. (Id.) Plaintiff decided it would be too

10 difficult to traverse the parking lot in his wheelchair, so he decided to use his cane instead, but it

11 was still hard to make his way over the uneven pavement to the store entrance. (Id.)

12          Second, Plaintiff claims the store entrance door was heavy and difficult for Plaintiff to

13 open. (Id.) Third, Plaintiff claims the aisles inside the store were too narrow, which made it

14 difficult for Plaintiff to make his way around even using his cane, and that it was particularly

15 hard to get to the beverage station. (Id.) Fourth, Plaintiff claims the beverage station cups were

16 stacked high and it was hard for Plaintiff to reach them while balancing himself with his cane.

17 (Id.) Fifth, Plaintiff claims the transaction counter was too high, which made it hard for Plaintiff

18 to pay for his purchase, and it was difficult for him to balance using his cane while reaching over

19 the counter. (Id.)
20          Plaintiff claims he was, and continues to be deterred from visiting the facility because he

21 knows the goods, services, facilities, privileges, advantages, and accommodations were and are

22 unavailable to Plaintiff due to his physical disabilities. (Compl. ¶ 12.) Plaintiff also claims that

23 he enjoys the goods and services offered, and will return once the barriers are removed. (Id.)

24          Plaintiff brings claims for: (1) violation of the ADA; (2) violation of the Unruh Act; and

25 (3) denial of full and equal access to public facilities under California’s Health and Safety Code.

26 (Compl. ¶¶ 16-46.)
27          C.      Relief Sought

28          Plaintiff sought the following relief in the complaint: (1) injunctive relief, preventive


                                                      3
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 4 of 30


 1 relief, or other proper relief; (2) statutory minimum damages under the Unruh Act; (3) attorneys’

 2 fees, expenses, and costs; (4) interest; and (5) other proper relief as deemed by the Court.

 3 (Compl. at 8-9.) In moving for default judgment, Plaintiff specifically seeks: (1) judgment

 4 against Defendants on all claims, with an injunction requiring Defendants to remove the

 5 architectural barriers encountered; (2) statutory damages in the amount of $4,000; and (3)

 6 attorneys’ fees and costs in the amount of $4,435, plus fees as a result of counsel’s appearance at

 7 the hearing on this matter. (ECF No. 12 at 2; Mem. 9-10.)

 8                                                   III.

 9                        LEGAL STANDARD FOR DEFAULT JUDGMENT

10          “Our starting point is the general rule that default judgments are ordinarily disfavored,” as

11 “[c]ases should be decided upon their merits whenever reasonably possible.” NewGen, LLC v.

12 Safe Cig, LLC, 840 F.3d 606, 616 (9th Cir. 2016) (quoting Eitel v. McCool, 782 F.2d 1470, 1472

13 (9th Cir. 1986)). Pursuant to Federal Rules of Civil Procedure 55, obtaining a default judgment is

14 a two-step process. Entry of default is appropriate as to any party against whom a judgment for

15 affirmative relief is sought that has failed to plead or otherwise defend as provided by the Federal

16 Rules of Civil Procedure and where that fact is made to appear by affidavit or otherwise. Fed. R.

17 Civ. P. 55(a). After entry of default, a plaintiff can seek entry of default judgment. Fed. R. Civ. P.

18 55(b). Federal Rule of Civil Procedure 55(b)(2) provides the framework for the Court to enter a

19 default judgment:
20          (b) Entering a Default Judgment.
21                 (2) By the Court. In all other cases, the party must apply to the court for a
                   default judgment. A default judgment may be entered against a minor or
22                 incompetent person only if represented by a general guardian, conservator,
                   or other like fiduciary who has appeared. If the party against whom a
23                 default judgment is sought has appeared personally or by a representative,
                   that party or its representative must be served with written notice of the
24                 application at least 7 days before the hearing. The court may conduct
                   hearings or make referrals--preserving any federal statutory right to a jury
25                 trial--when, to enter or effectuate judgment, it needs to:
26                         (A) conduct an accounting;
27                         (B) determine the amount of damages;
28                         (C) establish the truth of any allegation by evidence; or


                                                     4
           Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 5 of 30


 1
                           (D) investigate any other matter.
 2

 3 Fed. R. Civ. P. 55.

 4          The decision to grant a motion for entry of default judgment is within the discretion of the

 5 court. PepsiCo, Inc. v. California Security Cans, 238 F.Supp. 1172, 1174 (C.D. Cal. 2002). The

 6 Ninth Circuit has set forth the following seven factors (the “Eitel factors”) that the Court may

 7 consider in exercising its discretion:

 8          (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff's substantive
            claim, (3) the sufficiency of the complaint, (4) the sum of money at stake in the
 9          action; (5) the possibility of a dispute concerning material facts; (6) whether the
            default was due to excusable neglect, and (7) the strong policy underlying the Federal
10          Rules of Civil Procedure favoring decisions on the merits.

11 Eitel, 782 F.2d at 1471-72.

12          Generally, once default has been entered, “the factual allegations of the complaint, except

13 those relating to damages, will be taken as true.” Garamendi v. Henin, 683 F.3d 1069, 1080 (9th

14 Cir. 2012) (quoting Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977)); see also Fed.

15 R. Civ. P. 8(b)(6) (“An allegation--other than one relating to the amount of damages--is admitted if

16 a responsive pleading is required and the allegation is not denied.”). Accordingly, the amount of

17 damages must be proven at an evidentiary hearing or through other means. Microsoft Corp. v.

18 Nop, 549 F.Supp.2d 1233, 1236 (E.D. Cal. 2008). Additionally, “necessary facts not contained in

19 the pleadings, and claims which are legally insufficient, are not established by default.” Cripps v.
20 Life Ins. Co. of North America, 980 F.2d 1261, 1267 (9th Cir. 1992) (internal citation omitted).

21 The relief sought must not be different in kind or exceed the amount that is demanded in the

22 pleadings. Fed. R. Civ. P. 54(c).

23                                                     IV.

24                                              DISCUSSION

25          The Court first determines whether the Court properly has jurisdiction in this matter, and

26 then turns to the Eitel factors to determine whether default judgment should be entered.
27 / / /

28 / / /


                                                       5
          Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 6 of 30


 1          A.      Jurisdiction

 2          1.      Subject Matter Jurisdiction

 3          Federal courts are courts of limited jurisdiction and their power to adjudicate is limited to

 4 that granted by Congress. U.S v. Sumner, 226 F.3d 1005, 1009 (9th Cir. 2000). Pursuant to 28

 5 U.S.C. § 1331, federal courts have original jurisdiction over “all civil actions arising under the

 6 Constitution, laws, or treaties of the United States.’ “A case ‘arises under’ federal law either

 7 where federal law creates the cause of action or where the vindication of a right under state law

 8 necessarily turns on some construction of federal law.” Republican Party of Guam v. Gutierrez,

 9 277 F.3d 1086, 1088 (9th Cir. 2002) (internal punctuation omitted) (quoting Franchise Tax Bd.

10 v. Construction Laborers Vacation Trust, 463 U.S. 1, 8–9 (1983) (citations omitted)). “[T]he

11 presence or absence of federal-question jurisdiction is governed by the ‘well-pleaded complaint

12 rule,’ which provides that federal jurisdiction exists only when a federal question is presented on

13 the face of the plaintiff’s properly pleaded complaint.” Republican Party of Guam, 277 F.3d at

14 1089 (citations omitted).

15          Plaintiff brings this action alleging violations of the Americans with Disabilities Act of

16 1990, 42 U.S.C. § 12101, et seq. Therefore, the Court has original jurisdiction under 28 U.S.C. §

17 1331. In addition, the Court has supplemental jurisdiction under 28 U.S.C. § 1367 for Plaintiff’s

18 related state law claims.

19          2.      The Court finds Service of Process on Defendants to be Inadequate and
                    Recommends Denial of Default Judgment for Failure to Prove Service
20

21          As a general rule, the Court considers the adequacy of service of process before

22 evaluating the merits of a motion for default judgment. See J & J Sports Prods., Inc. v. Singh,

23 No. 1:13-CV-1453-LJO-BAM, 2014 WL 1665014, at *2 (E.D. Cal. Apr. 23, 2014); Penpower

24 Tech. Ltd. v. S.P.C. Tech., 627 F. Supp. 2d 1083, 1088 (N.D. Cal. 2008); Mason v. Genisco

25 Tech. Corp., 960 F.2d 849, 851 (9th Cir. 1992) (stating that if party “failed to serve [defendant]

26 in the earlier action, the default judgment is void and has no res judicata effect in this action.”).
27          A corporation, partnership, or association may be served “by delivering a copy of the

28 summons and of the complaint to an officer, a managing or general agent, or any other agent


                                                       6
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 7 of 30


 1 authorized by appointment or by law to receive service of process.” Fed. R. Civ. P. 4(h)(1)(B).

 2 Service on a corporation, partnership, or association may also “be made . . . pursuant to a

 3 method under state law in the state where the district court is located, or where service is made.”

 4 Fed. R. Civ. P. 4(h).

 5          In California, a corporation may be served by delivery to the person designated as an

 6 agent for service of process, or to the “president, chief executive officer, or other head of the

 7 corporation, a vice president, a secretary or assistant secretary, a treasurer or assistant treasurer,

 8 a controller or chief financial officer, a general manager, or a person authorized by the

 9 corporation to receive service of process.” Cal. Civ. Proc. Code § 416.10(a)-(b). In California,

10 a general or limited partnership may be served by delivery: “to the person designated as agent

11 for service of process in a statement filed with the Secretary of State or to a general partner or

12 the general manager of the partnership.”            Cal. Civ. Proc. Code § 416.40(a).           Other

13 unincorporated associations may be served by delivery: “to the person designated as agent for

14 service of process in a statement filed with the Secretary of State or to the president or other

15 head of the association, a vice president, a secretary or assistant secretary, a treasurer or

16 assistant treasurer, a general manager, or a person authorized by the association to receive

17 service of process.” Cal. Civ. Proc. Code § 416.40(b).

18          In California, substitute service on the person to be served to effectuate service on a

19 corporation, partnership, or association may be made: “by leaving a copy of the summons and
20 complaint during usual office hours in his or her office or, if no physical address is known, at

21 his or her usual mailing address, other than a United States Postal Service post office box, with

22 the person who is apparently in charge thereof, and by thereafter mailing a copy of the summons

23 and complaint by first-class mail, postage prepaid to the person to be served at the place where a

24 copy of the summons and complaint were left.” Cal. Civ. Proc. Code § 415.20(a).

25          Here, the affidavits of service attest that Defendants were both served on March 31,

26 2021 by substitute service on Defendants’ “Agent: Sarbjit Kaur by serving John Doe (refused
27 name), apparently in charge,” at 4815 E. Butler Ave., Fresno, California 93727 (the “Butler

28 Address”). (ECF Nos. 4, 5.) A copy of the documents were also mailed to Sarbjit Kaur at the


                                                      7
           Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 8 of 30


 1 same Butler Address. (Id.) However, while California’s Secretary of State’s website confirms

 2 that the agent for service of process for both Defendants is Sarbjit Kaur, the address listed for

 3 the agent for service for both Defendants is 2348 S Walling Ave., Fresno, CA 93727 (the

 4 “Walling Address”), not the Butler Address that the process server attested to as completing

 5 service at.2 The proof of service for the motion for default judgment also reflects that the

 6 motion was served by postal mail to the Butler Address. (ECF No. 12-7 at 2.)

 7            At the hearing on this motion, the Court attempted to inquire of Plaintiff’s counsel

 8 regarding the issue of service, however, Plaintiff’s counsel was not prepared to discuss the case

 9 at hand despite appearing for the hearing. In fact, Plaintiff’s counsel appeared to be conducting

10 her appearance from her vehicle, rather than her office, and did not have a copy of the case file,

11 the docket filings, or ability to electronically access such information during the hearing on this

12 motion. Thus, while Plaintiff’s counsel asked if supplemental briefing could be provided, the

13 Court declined such request given the fact that counsel was not prepared to discuss the Court’s

14 concerns at the hearing even at a minimum level. The fact that the Court gives any counsel who

15 alternatives to appear (person or video), this does not equate to lesser expectations on how any

16 counsel should be prepared. The pandemic has changed many things, but not how one appears

17 and is expected to be prepared in federal court.

18            Because no person named Sarbjit Kaur was confirmed to have been served, nor any

19 person apparently in charge of the location at the Walling Address that is listed as the address
20 for the designated agent, the Court cannot find that service has been effectuated through service

21 on a “John Doe” at the Walling Address, sufficient for default judgment to be entered against

22 them. See Floyd v. Saratoga Diagnostics, Inc., No. 20-CV-01520-LHK, 2020 WL 3035799, at

23 *3 (N.D. Cal. June 5, 2020) (“John Doe refused to identify himself, and thus Plaintiff was

24   2
       Courts may take judicial notice of “a fact that is not subject to reasonable dispute because it . . . can be accurately
     and readily determined from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b).
25   Courts may take judicial notice of information displayed on government websites where neither party disputes the
     accuracy of the information contained therein. Daniels –Hall v. National Educ. Ass’n, 629 F.3d 992, 998-99 (9th
26   Cir. 2010). Specifically, Courts routinely take judicial notice of information contained in the California Secretary of
     State’s website. See No Cost Conf., Inc. v. Windstream Commc’ns, Inc., 940 F. Supp. 2d 1285, 1296 (S.D. Cal.
27   2013); Gerritsen v. Warner Bros. Ent. Inc., 112 F. Supp. 3d 1011, 1034 (C.D. Cal. 2015); L’Garde, Inc. v. Raytheon
     Space & Airborne Sys., 805 F. Supp. 2d 932, 937 (C.D. Cal. 2011).
28


                                                                8
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 9 of 30


 1 unable to ascertain whether John Doe was ‘apparently in charge,’ as required for substitute

 2 service to be effective under Cal Code Civ. Proc. § 415.20(a) [substitute service on natural

 3 person].”); Dytch v. Bermudez, No. 17-CV-02714-EMC, 2018 WL 2230945, at *3 n.2 (N.D.

 4 Cal. May 16, 2018) (“Rather than re-serve the complaint, Plaintiff filed a revised proof of

 5 service from the process server which recites, in a formulaic and conclusory fashion, that John

 6 Doe was ‘apparently in charge.’ The affidavit lacks factual detail. It does not identify the

 7 particular person served . . . Courts are also wary of proofs of service that do not identify on

 8 whom service was made because ‘if no ... receiving individual is specified on the return of

 9 service, a movant [to set aside default judgment] has little or no basis on which to challenge the

10 alleged service of process.’ ”) (quoting Homer v. Jones-Bey, 415 F.3d 748, 754 (7th Cir. 2005))

11 (bracketed alteration in original); TMX Logistics, Inc. v. FF Trucking, Inc., No.

12 CV1400873PSGASX, 2014 WL 12691618, at *1–2 (C.D. Cal. Sept. 5, 2014) (“However,

13 neither the declaration nor the relevant proof of service indicates that (1) Eduardo Fernandez,

14 agent of FF Logistics, was personally served; or that (2) Celeste Aguila is ‘an officer, a

15 managing or general agent, or any other agent authorized by appointment or by law to receive

16 service of process’ on behalf of FF Logistics.”); Coach Inc. v. Envy, No. 1:11-CV-1029 LJO

17 GSA, 2012 WL 78238, at *2–3 (E.D. Cal. Jan. 10, 2012) (“Here, the proof of service indicates

18 that Envy was served by leaving the summons at Defendant’s place of business with ‘Ninehra

19 Babazade Ehsaralahn-store clerk (E IND., F., 21, BLK, 5′4 130 lbs) .’. . . There is no indication
20 that the store clerk is authorized to receive service under F. R. Civ. P. 4(h).”); Schagene v.

21 Northrop Grumman, No. 11 CV 1642 AJB NLS, 2012 WL 216531, at *2–3 (S.D. Cal. Jan. 24,

22 2012) (“Under Rule 4(h)(1)(B), valid service of process requires ‘delivering a copy of the

23 summons and of the complaint to an officer, a managing or general agent, or any other agent

24 authorized by appointment by law to receive service of process.’ . . . Even if Ms. Davis had

25 been employed by Defendant as of the date of the attempted service of process, she was not an

26 officer, managing or general agent, or an agent authorized by law to receive service of process
27 on behalf of Defendant.”).

28         It is true that service on “John Doe” or “Jane Doe” may be acceptable under certain


                                                    9
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 10 of 30


 1 circumstances. See J & J Sports Prods., Inc. v. Barksdale, No. CIV S-11-2994 JAM, 2012 WL

 2 1353903, at *5 (E.D. Cal. Apr. 13, 2012) (“The mere fact that the service documents were left

 3 with an unidentified adult is not fatal to the service, because courts have recognized that persons

 4 in apparent charge of businesses often refuse to provide their names for purposes of service, and

 5 that it is an accepted practice to name such a person by a fictitious name or by description [and]

 6 [f]urthermore, the substituted service statute also has an additional safeguard built into the

 7 process by requiring follow-up service by mail.”), report and recommendation adopted, No.

 8 2:11-CV-2994 JAM CKD, 2012 WL 2376284 (E.D. Cal. June 22, 2012). However here, in the

 9 absence of any information provided within the motion, counsel’s declarations and lack of

10 proffer at the hearing, nor the proofs of service, regarding how the Butler Address was

11 ascertained, there is an insufficient showing that service could be effectuated on a “John Doe” at

12 an address not shown to be connected to Defendants or the registered agent in any manner. See

13 Garcia v. Molina, No. 220CV08014ODWAGRX, 2021 WL 780476, at *2 (C.D. Cal. Mar. 1,

14 2021) (“For service to be proper, however, ‘[i]t is crucial that a connection be shown between

15 the address at which substitute service is effectuated and the party alleged to be served[,]’ [and

16 while] Garcia claims that the Beverly Property is Molina’s usual place of business . . . he fails to

17 put forth any evidence demonstrating a connection between Molina and that business [and]

18 merely states in conclusory fashion that an investigation confirmed it was Molina’s ‘most

19 consistent business address’ without putting forth any evidence to support this claim.”) (quoting
20 Corcoran v. Arouh, 24 Cal. App. 4th 310, 315 (1994)); Salazar v. Hoefel, No.

21 CV0410015FMCPJWX, 2005 WL 8156295, at *3 (C.D. Cal. May 4, 2005) (“Best was served,

22 not at its offices, but at the home of its agent for service of process. The summons and

23 complaint were given, not to someone apparently in charge of the offices at Best, but to ‘Jane

24 Doe Salazar,’ who may or may not have any connection to Best . . . Neither personal or

25 substitute service were effective as to Best.”).

26          Further, in cases where service on a “Doe” or other person challenged to not be

27 “apparently in charge’ is accepted by the court, it is often completed at the address as listed on

28 the Secretary of State website, or there is no dispute that the address is that of the defendant to


                                                      10
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 11 of 30


 1 be served, and/or it is clear that the defendant has actual notice of the lawsuit. See Esget v.

 2 TCM Fin. Servs. LLC, No. 1:11-CV-00062-AWI, 2014 WL 258837, at *4 (E.D. Cal. Jan. 23,

 3 2014) (“While the California Secretary of State lists the Passions Boulevard address for

 4 Defendant, substantial evidence indicates the Eastern Avenue address is Defendant’s actual

 5 address . . . Plaintiff appears to have successfully served Defendant by serving an individual

 6 apparently in charge at the Eastern Avenue address on two separate occasions . . . [m]oreover,

 7 Plaintiff’s evidence of Defendant’s actual notice of this lawsuit demonstrates that service was

 8 proper under Rule 4.”); Tim Pao v. Liphan Lee, No. CV136421DSFAJWX, 2013 WL

 9 12203046, at *2 (C.D. Cal. Oct. 21, 2013) (“[T]he process server’s affidavit adequately

10 describes John Doe as a person ‘apparently in charge[,]’ [and] [t]he Pico Boulevard address is

11 the registered entity address for Pao, Inc.”); Dist. Council 16 N. CA Health & Welfare Tr. Fund

12 v. Advanced Concrete Techs., Inc., No. C 08-04430 WHA, 2009 WL 1125874, at *1 (N.D. Cal.

13 Apr. 27, 2009) (“The proof of service indicates that ‘substituted service’ was executed on a John

14 Doe ‘apparently in charge at the place of business,’ and that the summons, complaint and other

15 documents were also sent by first-class mail[,] [s]ervice was executed on a California address on

16 file with the California Secretary of State for defendant (as well as an address of former-

17 defendant Raines) [and] counsel for plaintiffs served the request for entry of default on three

18 California addresses for defendant.”); Williams v. Cty. of Los Angeles Dep’t of Pub. Soc.

19 Servs., No. CV 14-7625 JVS (JC), 2015 WL 5604584, at *6 (C.D. Cal. Aug. 26, 2015) (“[I]t
20 appears that plaintiff has presented prima facie evidence that [Veals was] properly served . . . in

21 the proof of service for defendant Veals, the process server attests that substituted service was

22 made on ‘Jane Doe’ a ‘receptionist,’ with the subsequent requisite mailing . . . defendants do not

23 dispute that the addresses at which plaintiff attempted service on defendants Veals . . .

24 substituted service can be made to individuals who are ‘apparently in charge’ (i.e.,someone

25 ‘more likely than not’ to assure delivery of a complaint to the named party), not just those who

26 are specifically ‘authorized to accept service’ on a defendant's behalf.”), report and
27 recommendation adopted, No. CV 14-7625 JVS(JC), 2015 WL 5601811 (C.D. Cal. Sept. 21,

28 2015); J & J Sports Prods., Inc., , 2012 WL 1353903, at *5 (“Moreover, despite conceding that


                                                    11
        Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 12 of 30


 1 the Tuolomne Street address is his office address, as well as the address listed on his filings with

 2 this court, defendant Thompson fails to explain why he would not at least have received the

 3 service papers subsequently mailed to him at that address . . . it is clear from his correspondence

 4 with plaintiff’s counsel and his filing of the instant motion that defendant Thompson had actual

 5 notice of the action.”); Moment, LLC v. Mammoth Outdoor Sports, Inc., No.

 6 316CV00297RCJVPC, 2017 WL 886976, at *5 (D. Nev. Mar. 6, 2017) (“Moment’s process

 7 server gave the papers to Courtney, a person he believed was a ‘manager’ at the address where

 8 both Mammoth and SLI are located.”).

 9          For these reasons, the Court finds service is not adequate and recommends denying

10 Plaintiff’s motion for default judgment without prejudice for inadequate service of the summons

11 and complaint.

12          While the Court finds the motion for default judgment should not be granted based on

13 insufficient service of process on the Defendants, the Court nonetheless proceeds to

14 consideration of whether the Eitel factors would otherwise weigh in favor of granting Plaintiff’s

15 motion for default judgment, in the event the District Judge finds service is adequate based on

16 the current record, or through objections filed by Plaintiff to these findings and

17 recommendations.

18          B.      The Eitel Factors Otherwise Weigh in Favor of Granting Default Judgment

19          The Court finds that if it were to proceed on the basis that service was sufficient,

20 consideration of the Eitel factors would weigh in favor of granting default judgment in favor of

21 Plaintiff.

22          1.      Prejudice to Plaintiff if Default Judgment is Not Granted

23          Plaintiff filed this action on March 5, 2021, and Defendants were alleged to have been

24 served on March 31, 2021. (ECF Nos. 1, 4, 5.) If default judgment is not entered, Plaintiff, a

25 disabled individual, is effectively denied a remedy for the violations of the disability statutes

26 alleged until such time as the Defendants in this action decides to appear in the litigation, which
27 may never occur. Defendants have not filed an answer, a motion to dismiss, or otherwise

28 appeared in the action; Defendants failed to file any opposition to the instant motion for default


                                                    12
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 13 of 30


 1 judgment; and failed to make an appearance at the August 25, 2021 hearing held on the instant

 2 motion. (ECF No. 13.)

 3          For these reasons, the Court finds Plaintiff would be substantially prejudiced if default

 4 judgment is not granted and finds this Eitel factor weighs in favor of granting default judgment

 5 in favor of Plaintiff. See Vogel v. Rite Aid Corp., 992 F. Supp. 2d 998, 1007 (C.D. Cal. 2014).

 6          2.      The Merits of Plaintiff’s Substantive Claims and Sufficiency of Complaint

 7          The second and third Eitel factors instruct the Court to evaluate the merits of the

 8 substantive claims alleged in the complaint as well as the sufficiency of the complaint itself. It is

 9 appropriate for the Court to analyze these two factors together. AMUR Equip. Fin., Inc. v. CHD

10 Transp. Inc., No. 117CV00416AWISKO, 2017 WL 5477379, at *5 (E.D. Cal. Nov. 15, 2017);

11 F.D.I.C. v. Quest, F.S., Inc., No. SACV 10-00710 DOC, 2011 WL 2560428, at *2 (C.D. Cal. June

12 27, 2011). In doing so, the Court looks to the complaint to determine if the allegations contained

13 within are sufficient to state a claim for the relief sought. Danning v. Lavine, 572 F.2d 1386, 1388

14 (9th Cir. 1978).

15          a.      Americans with Disabilities Act

16          One of the purposes of the ADA is “to provide clear, strong, consistent, enforceable

17 standards addressing discrimination against individuals with disabilities.”              42 U.S.C. §

18 12101(b)(2). “Congress enacted the statute on the premise that discrimination against the disabled

19 is ‘most often the product, not of invidious animus, but rather the thoughtlessness and
20 indifference—of benign neglect.’ ” Cohen v. City of Culver City, 754 F.3d 690, 694 (9th Cir.

21 2014) (quoting Alexander v. Choate, 469 U.S. 287, 295 (1985)). “Therefore, the ADA proscribes

22 not only ‘obviously exclusionary conduct,’ but also ‘more subtle forms of discrimination—such as

23 difficult-to-navigate restrooms and hard-to-open doors—that interfere with disabled individuals’

24 full and equal enjoyment’ of public places and accommodations.”              Cohen, 754 F.3d at 694

25 (quoting Chapman v. Pier 1 Imps. (U.S.) Inc., 631 F.3d 939, 945 (9th Cir.2011)). “An ADA

26 plaintiff suffers a legally cognizable injury under the ADA if he is ‘discriminated against on the
27 basis of disability in the full and equal enjoyment of the goods, services, [or] facilities . . . of any

28 place of public accommodation.’ ” Chapman, 631 F.3d at 952 (quoting 42 U.S.C. § 12182(a))


                                                     13
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 14 of 30


 1 (alteration in original).

 2          “To prevail on a Title III discrimination claim, the plaintiff must show that (1) she is

 3 disabled within the meaning of the ADA; (2) the defendant is a private entity that owns, leases, or

 4 operates a place of public accommodation; and (3) the plaintiff was denied public accommodations

 5 by the defendant because of her disability.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 730 (9th

 6 Cir. 2007) (citing 42 U.S.C. §§ 12182(a)-(b)). Discrimination under the ADA is defined to include

 7 “a failure to remove architectural barriers, . . . in existing facilities, . . . where such removal is

 8 readily achievable.” 42 U.S.C. § 12182(b)(2)(A)(iv). To state a claim for discrimination under the

 9 ADA because of denial of public accommodations due to “the presence of architectural barriers in

10 an existing facility, a plaintiff must allege and prove that: ‘(1) the existing facility at the

11 defendant’s place of business presents an architectural barrier prohibited under the ADA, and (2)

12 the removal of the barrier is readily achievable.’ ” Hubbard v. 7-Eleven, Inc., 433 F. Supp. 2d

13 1134, 1138 (S.D. Cal. 2006) (quoting Parr v. L & L Drive-Inn Rest., 96 F. Supp. 2d 1065, 1085

14 (D. Haw. 2000)); see also Wyatt v. Ralphs Grocery Co., 65 F. App’x 589, 590 (9th Cir. 2003).

15          i.      Plaintiff has Established he is Disabled under the ADA

16          Plaintiff must allege that he is disabled under the ADA. Molski, 481 F.3d at 730. The

17 ADA defines disability as “a physical or mental impairment that substantially limits one or more

18 major life activities.” 42 U.S.C. § 12102(1)(A). Major life activities include walking, standing,

19 and hearing. 42 U.S.C. § 12102(2)(A). Plaintiff alleges that he is substantially limited in his
20 ability to walk, uses a wheelchair or cane for mobility, and is also has substantially limited hearing.

21 (Compl. ¶ 8.) The Court notes that plaintiffs often submit a declaration attesting to their disability

22 and interactions with the defendant’s facility, however, no such declaration was provided here.

23 Nonetheless, the Court takes the allegations contained in the complaint as true for purposes of

24 default judgment.

25          Taking the allegations in the complaint as true for purposes of default judgment, Plaintiff

26 has adequately established this element of his ADA discrimination claim.
27          ii.     Plaintiff has Established Defendants Own, Operate, or Lease a Public
                    Accommodation
28


                                                     14
        Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 15 of 30


 1         Plaintiff must allege that the Defendant “owns, leases (or leases to), or operates a place of

 2 public accommodation.” 42 U.S.C. § 12182(a); Molski, 481 F.3d at 730. Plaintiff proffers the

 3 Facility is a place of public accommodation. (Compl. ¶ 9.)

 4         The ADA provides that a “gas station” is considered a public accommodation. 42 U.S.C. §

 5 12181(7)(F). Plaintiff alleges he visited the Facility to purchase gas on January 17, 2021. (Compl.

 6 ¶ 10.) The Court notes that there is no affirmation from counsel, or other submission that

 7 demonstrates how it was determined that Defendants are in fact the owners, operators, or lessees of

 8 the Facility, as commonly accompanies similar motions.

 9         Taking the allegations as true for purposes of default judgment, the Court finds Plaintiff has

10 sufficiently alleged that the Defendant owns or operates a place of public accommodation.

11         iii.    Plaintiff was Denied Public Accommodations due to an Architectural Barrier

12         Plaintiff must allege and prove that he was denied public accommodations by a defendant

13 because of his disability. Molski, 481 F.3d at 730. Here, Plaintiff may establish such denial by

14 demonstrating the facility presents an architectural barrier prohibited under the ADA, and the

15 removal of the barrier is readily achievable. Hubbard, 433 F. Supp. 2d at 1138.

16         1)      Architectural Barrier

17         Congress entrusted the Attorney General with promulgating the implementing regulations

18 for Title III. Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1080 (9th Cir. 2004) (citing 42

19 U.S.C. § 12186(b)). Congress provided that these implementing regulations must be consistent
20 with the minimum guidelines issued by the Architectural and Transportation Barriers Compliance

21 Board, which issued its final ADA Accessibility Guidelines for Buildings and Facilities

22 (“ADAAG”) in 1991. Id. (citing 42 U.S.C. § 12186(c); 36 C.F.R. Pt. 1191, App. A). The

23 Attorney General adopted the ADAAG as the “Standards for Accessible Design,” and they lay out

24 the technical structural requirements of places of public accommodation and are applicable during

25 the design, construction, and alteration of such facilities. Id. (citing 28 C.F.R. Pt. 36, App. A).

26 “Whether a facility is ‘readily accessible’ is defined, in part, by the ADA Accessibility
27 Guidelines.” Chapman, 631 F.3d at 945.

28         Plaintiff proffers that because no discovery has occurred, Plaintiff does not know if the


                                                   15
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 16 of 30


 1 Facility was constructed or had any alteration done after March 15, 2012, and therefore will apply

 2 the 1991 ADAAG standards to determine whether a barrier existed at the time of his visit to the

 3 Facility. (Mem. 7.) Plaintiff submits that the 2010 Standards now in effect will govern any

 4 injunction which issues though, since the remedial work will be undertaken after March 15, 2012.

 5 (Mem. 7.)

 6          Plaintiff contends the pavement between the fuel pumps was uneven with large cracks and

 7 gaps, causing difficulty to Plaintiff when traversing the route, and deterring him from using his

 8 wheelchair, (Compl. ¶ 10(a)), and thus argues that Defendants failed to provide an accessible route

 9 of travel with a proper level surface between elements of the Facility in violation of 1991 ADAAG

10 §§ 4.1.2(4) and 4.5, et seq.; 2010 Standards §§ 206.2.2 and 403, et seq. (Mem. 7.) While Plaintiff

11 alleged the store entrance door was heavy and difficult to open, for the purposes of this motion,

12 Plaintiff states he is not seeking injunctive relief regarding this barrier as it involves violations of

13 state accessibility standards, not federal. (Mem. 8.) Plaintiff alleges the aisles inside the store

14 were too narrow, (Compl.,¶ 10(c)), and thus argues Defendants failed to provide and maintain

15 proper clear width of the routes of travel through public areas of the store interior, in violation of

16 1991 ADAAG § 4.3.3; 2010 Standards § 403.5. (Mem. 8.) Plaintiff alleges the beverage cups

17 were stacked high and it was hard for Plaintiff to reach them while balancing himself with his

18 cane, (Compl. ¶ 10(d)), and thus argues Defendants failed to position the customer-use beverage

19 cups within proper reach ranges, in violation of 1991 ADAAG §§ 4.27.3, 4.2.5, 4.2.6; 2010
20 Standards §§ 205.1 and 308.1. (Mem. 8.) Finally, Plaintiff alleges the transaction counter was too

21 high, (Compl. ¶ 10(e)), and argues Defendants failed to provide a properly configured accessible

22 portion of the sales counter, in violation of 1991 ADAAG § 7.2(1); 2010 Standards §§ 904, et seq.

23 (Mem. 8.)

24          The Court notes that even on default judgment in ADA cases, plaintiffs often present the

25 results of an investigation by an independent consultant, such as a construction expert that takes

26 measurements, or at least a more detailed declaration of the plaintiff in support of the claim that
27 there is an architectural barrier. Nonetheless, taking the allegations as true for purposes of default

28 judgment as presented by Plaintiff in his complaint, and based on the applicable laws and


                                                     16
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 17 of 30


 1 regulations, the Court finds Plaintiff has sufficiently alleged and demonstrated the presence of

 2 architectural barriers present at the Facility which violate the ADA.

 3          2)      Whether Removal of the Architectural Barrier is Readily Achievable

 4          Removal of an architectural barrier is “readily achievable” if it is “easily accomplishable

 5 and able to be carried out without much difficulty or expense.” 42 U.S.C § 12181(9). Factors to

 6 be considered in determining whether such removal is readily achievable include: “(A) the nature

 7 and cost of the action needed under this chapter; (B) the overall financial resources of the facility

 8 or facilities involved in the action; the number of persons employed at such facility; the effect on

 9 expenses and resources, or the impact otherwise of such action upon the operation of the facility;

10 (C) the overall financial resources of the covered entity; the overall size of the business of a

11 covered entity with respect to the number of its employees; the number, type, and location of its

12 facilities; and (D) the type of operation or operations of the covered entity, including the

13 composition, structure, and functions of the workforce of such entity; the geographic separateness,

14 administrative or fiscal relationship of the facility or facilities in question to the covered entity.”

15 Id. Federal regulations provide examples of readily achievable steps to remove barriers including:

16 installing ramps, making curb cuts in sidewalks and entrances, widening doors, eliminating a

17 turnstile or providing an alternative accessible path, and creating designated accessible parking

18 spaces, among other examples. 28 C.F.R. § 36.304(b).

19          The Ninth Circuit has not decided whether the plaintiff or defendant carries the burden of

20 proving that removal of an architectural barrier is readily achievable. The majority of district

21 courts in the circuit have applied the Tenth Circuit’s burden-shifting framework developed in

22 Colorado Cross Disability Coal. v. Hermanson Family Ltd. P’ship I, 264 F.3d 999 (10th Cir.

23 2001). See Moore v. Robinson Oil Corp., 588 F. App’x 528, 530 (9th Cir. 2014); Vogel, 992 F.

24 Supp. 2d at 1010; Ngoc Lam Che v. Boatman-Jacklin, Inc., No. 18-CV-02060-NC, 2019 WL

25 3767451, at *2 (N.D. Cal. Aug. 9, 2019). Under the Tenth Circuit’s framework, the plaintiff bears

26 the initial burden of production to present evidence that a suggested method of barrier removal is
27 readily achievable, and then the burden shifts to the defendant who bears the ultimate burden of

28 persuasion regarding the affirmative defense that the suggested method is not readily achievable.


                                                     17
          Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 18 of 30


 1 Vogel, 992 F. Supp. 2d at 1010 (citing Colorado Cross, 264 F.3d at 1006).

 2            Plaintiff alleges that Defendants can easily remove the architectural barriers at the Facility

 3 without much difficulty or expense, that the cost of removing the architectural barriers does not

 4 exceed the benefits under the particular circumstances, and that Defendants violated the ADA by

 5 failing to remove those barriers, when it was readily achievable to do so. (Compl. ¶ 21.) Plaintiff

 6 alternatively argues if it was not readily achievable for Defendants to remove the Facility’s

 7 barriers, then Defendants violated the ADA by failing to make the required services available

 8 through alternative methods, which are readily achievable. (Compl. ¶ 22.)

 9            Plaintiff argues that the question of whether removal of a barrier is readily achievable is an

10 affirmative defense that is waived unless raised.3 The Court finds that Plaintiff’s allegation that

11 the removal of the barriers is readily achievable is sufficient to satisfy his burden of production for

12 purposes of default judgment. See Vogel, 992 F. Supp. 2d at 1011 (allegation that removal of

13 barrier readily achievable sufficient for default judgment); Johnson v. Hall, No. 2:11-CV-2817-

14 GEB-JFM, 2012 WL 1604715, at *3 (E.D. Cal. May 7, 2012) (same); Johnson v. Beahm, No.

15 2:11-CV-0294-MCE-JFM, 2011 WL 5508893, at *3 (E.D. Cal. Nov. 8, 2011) (same); but see

16 Dytch, 2018 WL 2230945, at *3–4 (finding Eitel factors overall do not weigh in favor of granting

17 default judgment because Plaintiff did not meet burden by only generally alleging defendants have

18 the financial resources to remove barriers without much difficulty or expense, and make the

19 facility accessible to the disabled, however did not allege, e.g., how feasible the changes are, how
20 much it would cost to make accessible, the impact of any required changes on the facility, or other

21 factors relevant to assessing whether the requested changes are easily accomplishable and able to

22

23
     3
        Plaintiff proffers the Ninth Circuit has held that whether the removal of barriers is “readily achievable” is in fact
     an affirmative defense, and must be pled by the answering party. (Mot. at 3.) However, specifically, what the Ninth
     Circuit held in the case cited by Plaintiff is that whether an accommodation “fundamentally alters” a service or
24
     facility is an affirmative defense. Lentini v. California Ctr. for the Arts, Escondido, 370 F.3d 837, 845 (9th Cir.
     2004) (“Whether an accommodation fundamentally alters a service or facility is an affirmative defense.”); see also
25   Wilson v. Haria & Gogri Corp., 479 F. Supp. 2d 1127, 1133 (E.D. Cal. 2007) (“The Ninth Circuit has yet to rule on
     this issue, but courts are generally in agreement that whether barrier removal is readily achievable is an affirmative
26   defense . . . defendant has failed to plead that barrier removal is not readily achievable in its answer. Accordingly,
     the defense is waived.”) (citing Lentini, 370 F.3d at 845); see also Dytch, 2018 WL 2230945, at *3 (N.D. Cal. May
27   16, 2018) (“Contrary to Plaintiff's assertion, whether a modification is ‘readily achievable’ is not an affirmative
     defense, but rather an element of the case-in-chief for which the plaintiff bears the burden.”).
28


                                                               18
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 19 of 30


 1 be carried out without much difficulty or expense).

 2          Defendants have failed to meet their burden because they have failed to appear and present

 3 any defense in this matter.        For purposes of default judgment, the Court accepts Plaintiff’s

 4 allegations as true and finds Plaintiff has sufficiently established that removal of the architectural

 5 barriers he encountered is readily achievable.

 6          b.      California State Law Claims

 7          Plaintiff also brings a state law claim for violation of the California’s Unruh Civil Rights

 8 Act. (Compl. ¶¶ 34-41.) The Unruh Act provides that “[a]ll persons within the jurisdiction of this

 9 state are free and equal, and no matter what their . . . disability . . . are entitled to the full and equal

10 accommodations, advantages, facilities, privileges, or services in all business establishments of

11 every kind whatsoever.” Cal. Civ. Code § 51(a). Unlike the ADA, the Unruh Act permits the

12 recovery of monetary damages, in the form of actual and treble damages, at a statutory minimum

13 of at least $4,000.00 per violation. Cal. Civ. Code § 52(a); Molski v. M.J. Cable, Inc., 481 F.3d

14 724, 731 (9th Cir. 2007); Vogel, 992 F. Supp. 2d at 1011. After passage of the ADA in 1990, the

15 Unruh Civil Rights Act was amended to provide that a violation of the ADA constitutes a violation

16 of the Unruh Civil Rights Act. Pickern v. Best W. Timber Cove Lodge Marina Resort, 194 F.

17 Supp. 2d 1128, 1131 (E.D. Cal. 2002); Cal. Civ. Code § 54.1(d) (“A violation of the right of an

18 individual under the Americans with Disabilities Act of 1990 . . . also constitutes a violation of this

19 section.”).
20          As Plaintiff has stated a cause of action entitling him to relief under the ADA, Plaintiff has

21 also stated a claim entitling him to relief under the Unruh Act. See Vogel, 992 F. Supp. 2d at

22 1011-12; Villegas v. Beverly Corner, LLC, No. 216CV07651CASSSX, 2017 WL 3605345, at *5

23 (C.D. Cal. Aug. 18, 2017); Johnson v. Singh, No. 2:10-CV-2547 KJM JFM, 2011 WL 2709365, at

24 *1–4 (E.D. Cal. July 11, 2011). For all of the above stated reasons, the Court finds the second and

25 third Eitel factors weigh in favor of granting default judgment in favor of Plaintiff on the ADA

26 claim and the Unruh Civil Rights Act claim.
27          3.      The Sum of Money at Stake in the Action

28          The sum of money at stake in this action also weighs in favor of granting default


                                                       19
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 20 of 30


 1 judgment. Default judgment is disfavored where large amounts of money are involved, or the

 2 award would be unreasonable in light of the defendant’s actions. G & G Closed Circuit Events,

 3 LLC v. Nguyen, No. 3:11-cv-06340-JW, 2012 WL 2339699, at *2 (N.D. Cal. May 30, 2012);

 4 PepsiCo, Inc. v. California Sec. Cans, 238 F. Supp. 2d 1172, 1176 (C.D. Cal. 2002) (“Under the

 5 third Eitel factor, the court must consider the amount of money at stake in relation to the

 6 seriousness of Defendant’s conduct.”).       In addition to injunctive relief, Plaintiff is seeking

 7 statutory damages in the amount of $4,000.00, attorneys’ fees in the amount of $3,728.00, and

 8 costs of $707.00, for a total award of $8,435.00. (Mot. 9.) This is not an excessive amount of

 9 money, nor does it seem unreasonable in light of the allegations contained in the complaint. See

10 Vogel, 992 F. Supp. 2d at 1012 (citing Moore v. Cisneros, No. 1:12–cv–00188 LJO SKO, 2012

11 WL 6523017, *4 (E.D. Cal. Dec. 13, 2012) (noting an award of $10,119.70 on default judgment

12 in ADA discrimination case was “not a relatively large sum of money, nor d[id] it appear

13 unreasonable”)); Johnson v. Huynh, No. CIV S–08–1189 JAM DAD, 2009 WL 2777021, *2

14 (E.D. Cal. Aug. 27, 2009) (holding injunctive relief and an award of $12,000.00 for ADA

15 violations on default judgment was “relatively small award of damages”).

16          Further, the Court recommends the attorneys’ fees should be reduced. For these reasons,

17 the Court finds this Eitel factor weighs in favor of granting default judgment in favor of Plaintiff

18 against Defendants.

19          4.     The Possibility of a Dispute Concerning Material Facts

20          The next Eitel factor considers the possibility of dispute concerning material facts. As

21 discussed above, Plaintiff has sufficiently alleged disability discrimination under the ADA and the

22 Unruh Act by demonstrating his encountering of architectural barriers at the Facility. The Court

23 found above that the proofs of service were insufficient to demonstrate Defendants were properly

24 served, and this factor would weigh against granting default judgment if service is not shown.

25 However, if the District Judge finds service has been effectuated, the Court would then find this

26 factor weighs in favor of entering default judgment as then there would be no possibility of dispute
27 regarding the material facts due to the factual allegations in the complaint being taken as true upon

28 Defendant’s default. See Garamendi, 683 F.3d at 1080; PepsiCo, Inc. v. California Sec. Cans, 238


                                                    20
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 21 of 30


 1 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002) (“Upon entry of default, all well-pleaded facts in the

 2 complaint are taken as true, except those relating to damages.”).

 3          Accordingly, the Court finds this Eitel factor weighs in favor of granting default judgment

 4 in favor of Plaintiff against Defendant, if the District Judge finds service to be sufficient.

 5          5.      Whether the Default Was Due to Excusable Neglect

 6          The Court found above that service has not been sufficiently demonstrated on the

 7 Defendants in this action, and thus the Court finds this factor weighs against granting default

 8 judgment.

 9          If the District Judge determines service to be adequate, the Court would find this factor

10 weighs in favor of granting default judgment as Defendants have failed to file a responsive

11 pleading or otherwise appear in this action. See Shanghai Automation Instrument Co. v. Kuei, 194

12 F. Supp. 2d 995, 1005 (N.D. Cal. 2001) (“The default of defendant . . . cannot be attributed to

13 excusable neglect. All were properly served with the Complaint, the notice of entry of default, as

14 well as the papers in support of the instant motion.”).

15          6.     The Strong Policy Underlying the Federal Rules of Civil Procedure Favoring
                   Decisions on the Merits
16

17          Default judgments are disfavored because “[c]ases should be decided on their merits

18 whenever reasonably possible.” Eitel, 782 F.2d at 1472.

19          The Court found above that service has not been sufficiently demonstrated on the

20 Defendants in this action, and thus the Court finds this factor weighs against granting default

21 judgment. If the District Judge determines service to be adequate, the Court would find the policy

22 favoring decisions on the merits would not weigh against entering default judgment where, as here,

23 the Defendants’ failure to appear makes a decision on the merits impossible. Given the prejudice

24 to Plaintiff if default judgment is not granted as discussed above, and the merits of the allegations

25 contained in complaint, granting default judgment in this case would not violate the general policy

26 under the Federal Rules of Civil Procedure favoring decisions on the merits, if service was
27 adequate. See PepsiCo, 238 F. Supp. 2d at 1177 (“Defendant’s failure to answer Plaintiffs’

28 Complaint makes a decision on the merits impractical, if not impossible. Under Fed. R. Civ. P.


                                                      21
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 22 of 30


 1 55(a), termination of a case before hearing the merits is allowed whenever a defendant fails to

 2 defend an action.”).

 3 ///

 4          7.      The Eitel Factors Weigh in Favor of Granting Default Judgment

 5          If the District Judge finds service to be adequate, the Court would find the Eitel factors

 6 weigh in favor of granting default judgment and would recommend that Plaintiff’s motion for

 7 default judgment be granted.

 8          C.      Relief Requested

 9          In addition to injunctive relief, Plaintiff is seeking statutory damages in the amount of

10 $4,000.00, attorneys’ fees in the amount of $3,728.00, and costs of $707.00, for a total award of

11 $8,435.00. (Compl. 9.) If the District Judge finds service adequate, the Court would recommend

12 awarding the statutory fees and costs as requested, and would recommend reducing the award of

13 attorneys’ fees.

14          1.      Injunctive Relief

15          Plaintiff seeks an injunction compelling Defendants to comply with the ADA by removing

16 the itemized barriers that he personally encountered.         (Mot. 4-6.)    The ADA provides that

17 “injunctive relief shall include an order to alter facilities to make such facilities readily accessible

18 to and usable by individuals with disabilities to the extent required” by the ADA. 42 U.S.C. §

19 12188(a)(2). A court may grant injunctive relief for violations of the Unruh Act under § 52.1(h).
20 Vogel, 992 F. Supp. 2d at 1015; Cal. Civ. Code § 52.1 (“An action brought pursuant to this section

21 is independent of any other action, remedy, or procedure that may be available to an aggrieved

22 individual under any other provision of law.”).           “Injunctive relief may be granted ‘when

23 architectural barriers at defendant’s establishment violate the ADA.’ ” Johnson v. Pizano, No.

24 2:17-CV-1655 TLN DB, 2019 WL 2499188, at *6 (E.D. Cal. June 17, 2019) (quoting Vogel, 992

25 F.Supp.2d at 1015).

26          Pursuant to federal and California law, Plaintiff is entitled to the removal of those

27 architectural barriers which he encountered on his visit to the Facility that violated the ADA.

28 Therefore, an injunction should issue requiring Defendant to remove barriers that are in violation


                                                     22
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 23 of 30


 1 of the ADA and the ADAAG, if service is found to be adequate by the District Judge.

 2          2.      Statutory Damages

 3          Plaintiff seeks statutory damages in the amount of $4,000.00 as authorized by the

 4 California Unruh Civil Rights Act. The Unruh Act provides for minimum statutory damages of

 5 $4,000.00 for each violation. Cal. Civ. Code § 52(a). Under the Unruh Act, statutory damages

 6 may be recovered if a violation of one or more construction related accessibility standards denied

 7 the plaintiff full and equal access to the place of public accommodation on a particular occasion.

 8 Cal. Civ. Code § 55.56(a). A plaintiff is denied full and equal access only when they personally

 9 encountered the violation on a specific occasion. Cal. Civ. Code § 55.56(b). A litigant need not

10 prove any actual damages to recover statutory damages of $4,000.00. Molski, 481 F.3d at 731.

11          As discussed above, Plaintiff sufficiently alleged violation of the ADA which established a

12 violation of the Unruh Act, and thus the Court finds that Plaintiff is entitled to statutory damages in

13 the amount of $4,000.00, if service is found to be adequate by the District Judge.

14          3.      Attorneys’ Fees and Costs

15          Plaintiff is requesting attorneys’ fees in the amount of $3,728.00, and costs of $707.00, for

16 a total award of $4,435.00 in fees and costs. (Compl. 9; Decl. Tanya E. Moore Supp. Mot. Default

17 J. (“Moore Decl.”) ¶¶ 3-14, ECF No. 12-2; Ex. A, ECF No. 12-3.) Pursuant to 42 U.S.C. § 12205,

18 the party that prevails on a claim brought under the ADA may recover “a reasonable attorney’s fee,

19 including litigation expenses,” at the discretion of the Court. “[U]nder federal fee shifting statutes
20 the lodestar approach is the guiding light in determining a reasonable fee.” Antoninetti v. Chipotle

21 Mexican Grill, Inc., 643 F.3d 1165, 1176 (9th Cir. 2010) (internal punctuation and citations

22 omitted). The Ninth Circuit has explained the lodestar approach as follows:

23          The lodestar/multiplier approach has two parts. First a court determines the lodestar
            amount by multiplying the number of hours reasonably expended on the litigation by
24          a reasonable hourly rate. The party seeking an award of fees must submit evidence
            supporting the hours worked and the rates claimed. A district court should exclude
25          from the lodestar amount hours that are not reasonably expended because they are
            excessive, redundant, or otherwise unnecessary. Second, a court may adjust the
26          lodestar upward or downward using a multiplier based on factors not subsumed in the
            initial calculation of the lodestar. The lodestar amount is presumptively the
27          reasonable fee amount, and thus a multiplier may be used to adjust the lodestar
            amount upward or downward only in rare and exceptional cases, supported by both
28          specific evidence on the record and detailed findings by the lower courts that the


                                                     23
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 24 of 30


 1          lodestar amount is unreasonably low or unreasonably high.

 2 Van Gerwin v. Guarantee Mut. Life Co., 214 F.3d 1041,1045 (9th Cir. 2000) (internal citations

 3 and punctuation omitted).

 4          Under the lodestar method, the court will first determine the appropriate hourly rate for the

 5 work performed, and that amount is then multiplied by the number of hours properly expended in

 6 performing the work. Antoninetti, 643 F.3d at 1176. The district court has the discretion to make

 7 adjustments to the number of hours claimed or to the lodestar, but is required to provide a clear but

 8 concise reason for the fee award. Gates v. Deukmejian, 987 F.2d 1392, 1398 (9th Cir. 1992). The

 9 lodestar amount is to be determined based upon the prevailing market rate in the relevant

10 community. Blum v. Stenson, 465 U.S. 886, 896 (1984).

11          a.      Reasonable hourly rate

12          Counsel Tanya E. Moore (“Moore”), has been in practice for over twenty years, and her

13 normal billing rate for ADA related work is $495.00. (Moore Decl. ¶¶ 3-4.) However, Moore is

14 only seeking an hourly rate of $300.00 for her work on this matter. (Id. at ¶ 6.) Plaintiff is seeking

15 an hourly rate of $115.00 for the work of paralegals Whitney Law and Isaac Medrano, who

16 normally bill at a higher rate. (Id. at ¶¶ 10-11.)

17          The lodestar amount is to be determined based upon the prevailing market rate in the

18 relevant community, Blum, 465 U.S. at 896 (1984), which in this matter is the Fresno Division of

19 the Eastern District of California. “To inform and assist the court in the exercise of its discretion,
20 the burden is on the fee applicant to produce satisfactory evidence—in addition to the attorney’s

21 own affidavits—that the requested rates are in line with those prevailing in the community for

22 similar services by lawyers of reasonably comparable skill, experience and reputation.” Blum, 465

23 U.S. at 895 n.11.

24          The undersigned has already found $300.00 per hour to be a reasonable rate for counsel

25 Moore. Trujillo v. Lakhani, No. 117CV00056LJOSAB, 2017 WL 1831942, at *8 (E.D. Cal. May

26 8, 2017). Further, in the context of cases alleging violations of the ADA, courts in this district
27 have awarded fees ranging from $250.00 to $325.00 per hour within recent years. See Cervantes

28 v. Vargas, No. 117CV00923LJOSKO, 2018 WL 2455615, at *7 (E.D. Cal. June 1, 2018)


                                                        24
        Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 25 of 30


 1 (awarding $275.00 per hour to attorney with nine years of experience and representation in 275

 2 ADA actions); Block v. Christian, No. 1:16–cv–00650–LJO–SKO, 2017 WL 5248402, at *4 (E.D.

 3 Cal. Nov. 13, 2017) (finding $325.00 per hour to be a reasonable hourly rate for an attorney with

 4 twenty-four years of experience in general litigation and twelve years working on ADA cases);

 5 Block v. Starbucks Corp., No. 115CV00991DADCKD, 2018 WL 4352906, at *7 (E.D. Cal. Sept.

 6 11, 2018) (same); Trujillo v. Singh, No. 1:16–cv–01640–LJO–EPG, 2017 WL 1831941, at *3

 7 (E.D. Cal. May 8, 2017) (finding $300.00 per hour to be a reasonable hourly rate for an attorney

 8 with over fifteen years experience); Tarango v. City of Bakersfield, No. 1:16-CV-0099-JLT, 2017

 9 WL 5564917, at *6 (E.D. Cal. Nov. 20, 2017) (awarding $250.00 per hour to attorney with less

10 than six-years of experience but extensive experience in disability discrimination, $275.00 per

11 hour for attorney with eight years of experience, and $300.00 for attorney with ten years of

12 experience); O’Campo v. Ghoman, No. 208CV1624KJMDBPS, 2017 WL 3225574, at *7 (E.D.

13 Cal. July 31, 2017) (noting various cases in Sacramento awarding $300.00 per hour for attorneys

14 with over twenty years ADA experience, and awarding $300.00 per hour in ADA action in

15 Sacramento division for both an attorney with over thirty years of experience, and attorney with

16 nearly twenty years of experience); Anglin v. Barron, No. 117CV00974AWIJLT, 2017 WL

17 5713375, at *8 (E.D. Cal. Nov. 28, 2017) (awarding $300.00 per hour rather than the requested

18 rate of $425.00 where counsel had nineteen years of experience devoted exclusively to disability

19 law); Johnson v. Patel, No. 217CV00573KJMCKD, 2017 WL 3953949, at *5 (E.D. Cal. Sept. 8,
20 2017) (same); Arroyo v. J.S.T. LLC, No. 118CV01682DADSAB, 2019 WL 4877573, at *14 (E.D.

21 Cal. Oct. 3, 2019) (same in addition to awarding $250 per hour for attorneys with eight years of

22 experience), report and recommendation adopted, No. 118CV01682DADSAB, 2020 WL 32322

23 (E.D. Cal. Jan. 2, 2020).

24         Accordingly, the Court recommends that Plaintiff receive the requested $300.00 per hour

25 for the services of counsel Moore. The Court also recommends that Plaintiff receive the requested

26 $115.00 per hour for the services of the paralegals, as the undersigned has previously found to be
27 reasonable. Trujillo, 2017 WL 1831942, at *8; see also Durham v. FCA US LLC, No. 2:17-CV-

28 00596-JLT, 2020 WL 243115, at *9 (E.D. Cal. Jan. 16, 2020) (“Generally, paralegal rates within


                                                  25
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 26 of 30


 1 the Fresno Division of the Eastern District range between $75 to approximately $150.00.”);

 2 Tarango v. City of Bakersfield, No. 1:16-CV-0099-JLT, 2017 WL 5564917, at *8 (E.D. Cal. Nov.

 3 20, 2017) (same); AT&T Mobility LLC v. Yeager, No. 2:13-CV-00007 KJM DB, 2018 WL

 4 1567819, at *5 (E.D. Cal. Mar. 30, 2018) (reducing rate to $100 per hour, finding it to be “the

 5 reasonable hourly rate for paralegals in this division.”).

 6          b.     Reasonable number of hours

 7          Counsel Moore proffers she expended 8.9 hours, and the timesheet reflects the hours were

 8 expended reviewing information from the client; drafting the complaint; reviewing client

 9 correspondence regarding claims; and reviewing the motion for default judgment. (Moore Decl. ¶

10 9; Ex. A, ECF No. 12-3.) The undersigned has previously noted that “[b]ased upon the Court’s

11 familiarity with the actions filed by Ms. Moore’s firm in this court, the Court is aware that [Moore

12 uses a] form complaint [that] is substantially similar to dozens of other actions filed in this

13 district,” and previously found “time billed [to be] excessive and duplicative and .5 hours would be

14 a reasonable amount of time for Ms. Moore to spend on preparing, researching, reviewing, and

15 drafting the complaint.” Trujillo, 2017 WL 1831942, at *7. Here specifically, Moore proffers that

16 spending .5 hours corresponding with the client prior to the complaint, .5 hours corresponding and

17 preparing for “investigation” (the 5 hour entry discussed below), 1.4 hours preparing for and

18 drafting the complaint (including researching parties), and .5 hours for additional party research

19 and conflict check. (Ex. A, ECF No. 12-3 at 2.) The Court finds these expenditures totaling 2.9
20 hours to be excessive, and shall reduce the total hours by 1.9, as 1 hour total for these tasks is

21 reasonable. Trujillo, 2017 WL 1831942, at *7.

22          The largest time entry by Moore is for 5 hours, 4 hours of which is for time spent driving to

23 the Facility, and .5 hours at the Facility, and .5 hours adding notes to the file. (Ex. A, ECF No. 12-

24 3 at 2.) The Court finds no discernible benefit or substantive information contained in the

25 complaint or the motion for default judgment that reflects the usefulness of this site visit by

26 counsel. The complaint and motion for default judgment only contain the basic facts as alleged by
27 Plaintiff as to his specific visit to the Facility. Accordingly, the Court finds the time expended on

28 such site visit to not be reasonable, and reduces the 5 hour entry by 4.5 hours, to .5 hours total for


                                                     26
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 27 of 30


 1 the site visit and recordation of notes concerning the visit. The Court rejects the request to provide

 2 fees for additional time spent attending the hearing on this motion. As explained above, counsel

 3 Moore appeared to have been attending the hearing in her vehicle, did not have the case file or case

 4 information available for the hearing, and was unable to address the Court’s concerns regarding

 5 service of process in this action.

 6          The Court finds the remainder of the time expenditures by Moore to be reasonable.

 7 Accordingly, the Court finds that 2.5 hours is reasonable for counsel Moore’s work on this action.

 8          Paralegal Whitney Law expended 6.3 hours on this litigation. (Decl. Whitney Law Supp.

 9 Mot. Default J. (“Law Decl.”) ¶ 4; Ex. A.) Paralegal Whitney Law expended 5.2 hours drafting

10 the motion for default judgment. The Court finds that aside from a few minor aspects of the

11 declarations and the incorporation of the facts from paragraph 10 of the complaint into the motion,

12 the entire filing and declarations appear almost entirely boilerplate and devoid of specific

13 arguments or factual details pertaining to this case. The Court finds 1.5 hours to be reasonable to

14 complete drafting the motion before the Court, and thus deducts 3.7 hours from the time expended

15 on the motion for default judgment.         Accordingly, the Court finds paralegal Whitney Law

16 reasonably expended 2.6 hours on this litigation.

17          Paralegal Isaac Medrano expended 2.9 hours on this litigation. (Decl. Isaac Medrano Supp.

18 Mot. Default J. (“Medrano Decl.”) ¶ 4.) The Court finds that approximately .5 hours expended

19 were clerical tasks, or duplicative because of the two Defendants in this action, including the
20 calendaring of deadlines, correspondence with process servers, drafting proof of service

21 documents, and drafting letters of default. See Missouri v. Jenkins by Agyei, 491 U.S. 274, 288

22 n.10 (1989) (“purely clerical or secretarial tasks should not be billed at a paralegal rate, regardless

23 of who performs them.”). The Court finds paralegal Isaac Medrano reasonably expended 2.4 hours

24 in this litigation.

25          c.      Reasonable Attorneys’ Fee Award

26          The Court finds that: (1) counsel Moore reasonably expended 2.5 hours in this action at a

27 reasonable rate of $300.00 per hour, for a total of $750.00; (2) paralegal Whitney Law reasonably

28 expended 2.6 hours in this action at a reasonable rate of $115.00 per hour, for a total of $299.00;


                                                     27
        Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 28 of 30


 1 and paralegal Isaac Medrano reasonable expended 2.4 hours in this litigation at a reasonable rate of

 2 $115.00 per hour, for a total of $276.00.

 3         Accordingly, the Court recommends that Plaintiff be awarded attorneys’ fees in the amount

 4 of $1,325.00.

 5         d.      Costs

 6         Both the ADA and Unruh Act authorize the award of costs for an action. See 42 U.S.C. §

 7 12205; Cal. Civ. Code § 52(a). Plaintiff seeks costs of $402.00 for filing fees, and $305.00 for

 8 service expenses. (Moore Decl. ¶¶ 12-13; Ex. B, ECF No. 12-3 at 5-9.) The Court notes that the

 9 two of the service receipts reflect charges for a bad address in the total amount of $165.00. (Ex. B,

10 ECF No. 12-3 at 6-7.) If service is found to be ultimately adequate, the Court finds these expenses

11 to be reasonable and recommends awarding Plaintiff a total of $707.00 in costs.

12                                                   V.

13                           CONCLUSION AND RECOMMENDATION

14         The entry of default judgment is within the discretion of the Court. See Aldabe v. Aldabe,

15 616 F.2d 1089, 1092 (9th Cir. 1980). The Court finds service to be inadequate and recommends

16 the motion for default judgment be denied without prejudice. If the District Judge finds service to

17 be adequate, the Court would then find the Eitel factors weigh in favor of granting default

18 judgment, and would recommend granting the motion for default judgment with a reduction in

19 attorneys’ fees as outlined below.
20         Based upon the foregoing, the Court HEREBY RECOMMENDS that:

21         1.      Plaintiff’s motion for default judgment be DENIED for inadequate service of the

22                 summons and complaint;

23         2.      Alternatively, if the District Judge finds service adequate, the Court recommends

24                 Plaintiffs’ motion for default judgment be GRANTED as follows:

25                 a. Plaintiff be AWARDED statutory damages in the amount of $4,000.00;

26                 b. Plaintiff be AWARDED reduced attorneys’ fees in the amount of $1,325.00;

27                 c. Plaintiff be AWARDED costs in the amount of $707.00; and

28                 d. Plaintiff be GRANTED an injunction requiring Defendants to provide disability


                                                    28
         Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 29 of 30


 1                     access by removing architectural barriers at 403 North Mercey Springs Road,

 2                     Los Banos, California 93635, in accordance with the Americans with

 3                     Disabilities Act and the Americans with Disabilities Act Accessibility

 4                     Guidelines (ADAAG), by:

 5                         i. Providing an accessible route of travel with a proper level surface

 6                            between elements of the Facility in accordance with 2010 ADAAG

 7                            Standards §§ 206.2.2 and 403, et seq.;

 8                        ii. Providing and maintaining proper clear width of the routes of travel

 9                            through public areas of the store interior at the Facility, in accordance

10                            with 2010 ADAAG Standards § 403.5;

11                       iii. Providing customer-use beverage cups within proper reach ranges, in

12                            accordance with 2010 ADAAG Standards §§ 205.1 and 308.1; and

13                        iv. Providing a properly configured accessible portion of the sales counter,

14                            in accordance with 2010 ADAAG Standards §§ 904, et seq.

15         This findings and recommendations is submitted to the district judge assigned to this

16 action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within fourteen

17 (14) days of service of this recommendation, any party may file written objections to this findings

18 and recommendations with the Court and serve a copy on all parties. Such a document should be

19 captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The district judge
20 will review the magistrate judge’s findings and recommendations pursuant to 28 U.S.C. §

21 636(b)(1)(C). The parties are advised that failure to file objections within the specified time may

22 result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014)

23 (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

24 ///

25 ///

26 ///
27 ///

28 ///


                                                   29
        Case 1:21-cv-00342-NONE-SAB Document 14 Filed 08/26/21 Page 30 of 30


 1          Further, Plaintiff is HEREBY ORDERED to serve a copy of this findings and

 2 recommendations on Defendants within three (3) days of entry.

 3
     IT IS SO ORDERED.
 4

 5 Dated:     August 26, 2021
                                                  UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                30
